Exhibit 10.1

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into as of
August 10, 2011, by and between SILICON VALLEY BANK (“Bank” or “Silicon”) and
NETLIST, INC., a Delaware corporation (“Borrower”).  Borrower’s chief executive
office is located at 51 Discovery, Suite 150, Irvine, CA 92618.

 

RECITALS

 

A.                                    Bank and Borrower are parties to that
certain Loan and Security Agreement with an Effective Date of October 31, 2009
(as amended, modified, supplemented or restated, the “Loan Agreement”) in effect
between Bank and Borrower.

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Bank has agreed to so amend the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Documents.  The Loan
Agreement is amended as follows, effective on the date hereof (except where a
different effective date is specified below):

 

2.1                               Modification Regarding Availability Due to BB
Blocked Amount.  Section 2.1.1(a) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(a)                                  Availability.  Subject to the terms and
conditions of this Agreement and to deduction of Reserves (without duplication
of the BB Blocked Amount component of the Borrowing Base), Bank shall make
Advances not exceeding the Availability Amount.  Amounts borrowed hereunder may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

 

1

--------------------------------------------------------------------------------


 

2.2                               Modified Interest Rate.  Section 2.3(a) of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

(a)                                  Interest Rate.

 

(i)                                     Advances.  Subject to Section 2.3(b),
the principal amount outstanding under the Revolving Line shall accrue interest
at a per annum rate equal to the following: (i) at all times that a Streamline
Period is in effect, one and one-quarter of one percentage points (1.25%) above
the Prime Rate; and (ii) at all times that a Streamline Period is not in effect,
two and one-quarter of one percentage points (2.25%) above the Prime Rate; which
interest shall be payable monthly in accordance with Section 2.3(f) below.

 

(ii)                                  Term Loan.  Subject to Section 2.3(b), the
principal amount outstanding under the Term Loan shall accrue interest at a per
annum rate equal to two percentage points (2.0%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f) below.

 

(iii)                               Term Loan II.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loan II shall accrue interest at
a per annum rate equal to two and three-quarters percentage points (2.75%) above
the Prime Rate, which interest shall be payable monthly in accordance with
Section 2.3(f) below.

 

2.3                               Modified Definitions.  In Section 13.1 of the
Loan Agreement, the following definitions are, as applicable, either hereby
(i) amended in their entirety to read as follows or (ii) added to read as
follows:

 

“BB Blocked Amount” is defined within the definition of “Borrowing Base”.

 

“Borrowing Base” is (a) 80% (the “A/R Advance Rate” and also an “Advance Rate”)
of Eligible Accounts minus (b) the amount of One Million Dollars ($1,000,000)
(the “BB Blocked Amount”), as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank may decrease any one or more of
the Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral or Borrower.

 

2

--------------------------------------------------------------------------------


 

2.4                               Modified Financial Covenants. 
Section 6.9(a) of the Loan Agreement is hereby amended in its entirety to read
as follows, effective as of July 30, 2011:

 

(a)                                  Adjusted Quick Ratio.  An Adjusted Quick
Ratio of at least 1.00 to 1.00.  As used herein, the term “Adjusted Quick Ratio”
means, as of any date of determination and with respect to Borrower, the ratio
of (i) the sum of (y) Borrower’s cash and Cash Equivalents that are unencumbered
(except for Bank’s security interest) and unrestricted, plus (z) the aggregate
net amount of Eligible Accounts, to (ii) Borrower’s Current Liabilities.

 

2.5                               Modified Financial Covenants. 
Section 6.9(b) of the Loan Agreement is hereby amended in its entirety to read
as follows, effective as of July 30, 2011:

 

(b)                                 Tangible Net Worth.  A Tangible Net Worth of
at least $15,000,000 (“Minimum Tangible Net Worth”) plus (i) 50% of all
consideration received after the date hereof for equity securities and
subordinated debt of the Borrower, plus (ii) 50% of the Borrower’s net income in
each fiscal quarter ending after the date hereof.  Increases in the Minimum
Tangible Net Worth based on consideration received for equity securities and
subordinated debt of the Borrower shall be effective as of the end of the month
in which such consideration is received, and shall continue effective
thereafter. Increases in the Minimum Tangible Net Worth based on net income
shall be effective on the last day of the fiscal quarter in which said net
income is realized, and shall continue effective thereafter. In no event shall
the Minimum Tangible Net Worth be decreased.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents (as amended by this Amendment, as applicable) are hereby ratified and
confirmed and shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment, (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date, or
except as otherwise previously disclosed in writing by Borrower to Bank), and
(b) no Event of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Documents, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been otherwise amended, supplemented or restated and are and continue
to be in full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                                 This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Release by Borrower.  Borrower hereby
agree as follows:

 

5.1                               FOR GOOD AND VALUABLE CONSIDERATION, Borrower
hereby forever relieves, releases, and discharges Bank and its present or former
employees, officers, directors, agents, representatives, attorneys, and each of
them, from

 

4

--------------------------------------------------------------------------------


 

any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5.2                               In furtherance of this release, Borrower
expressly acknowledges and waives any and all rights under Section 1542 of the
California Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

5.3                               By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

 

5.4                               This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release. Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.

 

5

--------------------------------------------------------------------------------


 

5.5                               Borrower hereby represents and warrants to
Bank, and Bank is relying thereon, as follows:

 

(a)                                  Except as expressly stated in this
Amendment, neither Bank nor any agent, employee or representative of Bank has
made any statement or representation to Borrower regarding any fact relied upon
by Borrower in entering into this Amendment.

 

(b)                                  Borrower has made such investigation of the
facts pertaining to this Amendment and all of the matters appertaining thereto,
as it deems necessary.

 

(c)                                  The terms of this Amendment are contractual
and not a mere recital.

 

(d)                                  This Amendment has been carefully read by
Borrower, the contents hereof are known and understood by Borrower, and this
Amendment is signed freely, and without duress, by Borrower.

 

(e)                                  Borrower represents and warrants that it is
the sole and lawful owner of all right, title and interest in and to every claim
and every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released. Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

6.                                      Bank Expenses.  Borrower shall pay to
Bank, when due, all Bank Expenses (including reasonable attorneys’ fees and
expenses), when due, incurred in connection with or pursuant to this Amendment.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto and (b) Borrower’s payment of an amendment fee in
an amount equal to $10,000.  The above-mentioned fee shall be fully earned and
payable concurrently with the execution and delivery of this Amendment and shall
be non-refundable and in addition to all interest and other fees payable to Bank
under the Loan Documents.  Bank is authorized to charge such fees to Borrower’s
loan account.

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

BORROWER

 

 

Silicon Valley Bank

NETLIST, INC.

 

 

 

 

By:

/s/Brian Lowry

 

By:

/s/Gail Sasaki

Name: Brian Lowry

 

Name: Gail Sasaki

Title: Relationship Manager

 

Title: Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------